Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered November 1, 1995, convicting him of attempted murder in the second degree (three counts), reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove the defense of justification is unpreserved for appellate review (see, CPL 470.05 [2]; People v Mantilla, 220 AD2d 691). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt and to disprove the defense of justification beyond a reasonable doubt. There was sufficient evidence presented at the trial to enable the jury to conclude that the defendant did not reasonably believe that the victim was about to use deadly physical force and that the defendant had an opportunity to retreat safely *764(see, Penal Law § 35.15 [2] [a]; People v Goetz, 68 NY2d 96; People v Mantilla, supra). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). O’Brien, J. P., Ritter, Goldstein and Luciano, JJ., concur.